DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Applicant’s election without traverse of Group II, Claims 10-20 in the reply filed on 11/10/2021 is acknowledged.
Claim Objections
Claims 11-18 and 20 objected to because of the following informalities:  “comprise” should be --comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, US 2008/0086876, in view of BERGSTROM, US 2016/0031030.
Regarding claim 10, Douglas discloses; an apparatus (¶ 0053; apparatus for spray painting, dip coating, spin coating, knife coating, kiss coating, gravure coating, screen printing, stenciling, ink jet printing, and pad printing) for applying a solderable surface (¶ 0021; solderably interconnecting the formed conductive portion to at least one connection) to conductive ink, cause the apparatus to carry out the steps of: 			partially curing (¶ 0053; the application- PF407 is then heat cured for a specific period of time) a conductive ink (Fig. 1; 12 and ¶ 0042, 0053-0054; ink- PF407 and carbon nanotubes is formulated so as to create a wet dispersion for circuit assembly or RFID antenna) trace; 											applying, to the partially cured conductive ink trace, a conductive paste (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top of layer 12 to form layer 14) comprising conductive particles; and 			curing (¶ 0053-0054; the layered structure is cured at 90 degrees C. for 20 minutes) the partially cured conductive ink trace and the conductive paste.				Douglas substantially discloses the invention but is silent about the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor.				However BERGSTROM teaches about the apparatus (¶ 0084; jetting machine) comprising a computer processor (¶ 0084; computer), a computer memory (note, as best understood by specification, [0038]; a computer readable storage medium is not to be construed as being transitory signals per se. ¶ 0084; software program provided on a computer readable medium which is illustrated by a CD ROM) operatively coupled to 
Regarding claim 14, Douglas discloses; the conductive ink trace (Fig. 1; 12 and ¶ 0042, 0054; ink and carbon nanotubes is formulated so as to create a wet dispersion for circuit assembly or RFID antenna) and the conductive paste (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top of layer 12 to form layer 14) comprise a same solvent (Fig. 1; 14 and ¶ 0053-0054; acetone).
Regarding claim 15, Douglas discloses; the conductive particles comprise at least one of platelet particles or elongate particles (¶ 0054; carbon nanotubes are elongated).
Regarding claim 16, Douglas discloses; the steps further comprise bonding a conductor (Fig. 1; 16 and ¶ 0054; copper lead) to the cured conductive paste.
Regarding claims 17 and 18, Douglas discloses in claim 17; the conductive paste comprises a first portion (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top left side of layer 12) of conductive paste, and the steps further comprise applying a second portion (Fig. 1; 14 and ¶ 0054; a layer 
Regarding claim 18, Douglas substantially discloses the invention but is silent about the first portion of conductive paste and the second portion of conductive paste comprise conductive particles of different materials. However specification; [0034] merely discloses that, “the other portion of conductive paste may comprise conductive particles of a same material or a different material as the conductive paste otherwise applied”.  Therefore using conductive particles of a different material feature is not critical to the claim invention since this would be an alternative of using conductive particles of a same material.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide a conductive paste comprises conductive particles of different well known materials since a person of ordinary skill not only knows of the benefits of providing conductive particles of a different material, but also possesses the skill and creativity to determine, and select, a desired conductive particles of a different material as an alternative of conductive particles of a same material so as to attain such beneficial results.			
Regarding claim 19, Douglas discloses; applying a solderable surface to conductive ink, the steps of: 								partially curing (¶ 0053; the application- PF407 is then heat cured for a specific period of time) a conductive ink (Fig. 1; 12 and ¶ 0042, 0053-0054; ink- PF407 and carbon nanotubes is formulated so as to create a wet dispersion for circuit assembly or RFID antenna) trace; 									applying, to the partially cured conductive ink trace, a conductive paste (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top of layer 12 to form layer 14) comprising conductive particles; and 			curing (¶ 0053-0054; the layered structure is cured at 90 degrees C. for 20 minutes) the partially cured conductive ink trace and the conductive paste.	.	

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, US 2008/0086876, in view of BERGSTROM, US 2016/0031030 as applied to claims 10 and 14-19 above, and further in view of Miyazaki, US 2011/0122596.
Regarding claims 11 and 20, Douglas taken with BERGSTROM substantially discloses the invention but is silent about the steps further comprise washing the cured conductive ink trace and the cured conductive paste. 					However Miyazaki teaches about the steps further comprise washing (Fig. 5A; warn water treatment zone) the cured conductive ink trace and the cured conductive paste.													It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas taken with BERGSTROM by providing the steps further comprise washing the cured conductive ink trace and the cured conductive paste, as taught by Miyazaki, so that a further reduction of the surface resistivity can be achieved by applying a step of carrying out a warm water treatment and/or an acid treatment of a conductive layer at the same time of or after a curing step of forming the conductive layer (¶ 0033).	

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, US 2008/0086876, in view of BERGSTROM, US 2016/0031030 as applied to claims 10 and 14-19 above, and further in view of HASHIMOTO, JP 2003-217967.
Regarding claims 12 and 13, Douglas taken with BERGSTROM substantially discloses the invention but is silent about the steps further comprise applying a magnetic field to the conductive paste in claim 12 and  the conductive particles 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729